Citation Nr: 1820670	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-20 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a tender scar on the forehead.


REPRESENTATION

Appellant represented by:	Henry J. Verner


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issue on appeal was remanded in May 2016 and May 2017.


FINDING OF FACT

The Veteran does not have a scar on the forehead that was incurred in service or is related to service in any other way.


CONCLUSION OF LAW

The criteria for service connection for a tender scar on the forehead have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in July 2012 and December 2017 statements, the Veteran asserts that he has a forehead scar that is the result of an in-service motor vehicle accident.  He asserts that, in the accident, he split his forehead open and received several stitches to his forehead as a result.  The Veteran's wife submitted a statement in January 2018 reflecting that the Veteran had a long scar form the top of his forehead to the middle of his head that is somewhat sunken in, and that the Veteran told her that this he got the scar from an in-service accident in 1971.  As shown on June 2017 VA examination, the Veteran has a forehead scar measuring 7 centimeters by 0.1 centimeters, which is linear, vertical, and on the frontal area more to the right side. 

However, the Veteran's service connection claim must be denied.

The Board recognizes that the Veteran is competent to state that he has had his forehead scar since an in-service motor vehicle accident.  However, the statement is not credible. 

Service treatment records reflect no treatment for a forehead injury, including the application of stitches; or any injury due to a motor vehicle accident.  On separation examination, while the Veteran reported a history of head injury, clinical evaluation was negative for identifying body marks or scars, and evaluation of the skin and head were normal.  On March 1974 VA examination, the Veteran was not noted to have had any scars; on the examination form, where scars were to be listed and described and where abnormalities of the skin, head, and face were to be noted, no scar was noted. 

A March 1994 record of hospitalization states that the Veteran, in reporting his medical history, "describes a head injury in 1988 where he sustained a four inch laceration."  This reported history of the Veteran's scar plainly contradicts his assertion that he incurred his forehead laceration and resulting scar in service.  The March 1994 report, furthermore, is more consistent with the prior medical record in service and shortly after service, which indicate no forehead scar.  The Board finds such 1994 report by the Veteran for treatment purposes to be far more credible than his contradictory report to VA for compensation purposes 30 years later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

Finally, the only medical opinion regarding whether the Veteran's forehead scar is related to his in-service accident is that of a July 2017 VA examiner who reviewed the record and examined the Veteran.  At the time of the examination, the Veteran reported that he was involved in a motor vehicle accident in service that resulted in sutures to a forehead laceration, and that since then he had had a residual scar.  The examiner opined that the Veteran's scar was unlikely to be related to his in-service accident, noting that the service treatment records were silent for such accident resulting in his forehead laceration and treatment for such laceration with sutures.  The examiner also noted a March 1974 VA examination, and that there was no mention of a forehead laceration in the report.  The March 1994 hospital report was further noted, and specifically that such report mentioned a history of head injury in 1988 resulting in a four-inch laceration, with no loss of consciousness.   

The Board finds the VA examiner's opinion to be probative.  It is consistent with the record, discussed above, and, again, is the only competent medical nexus opinion in this case.  Furthermore, again, the Board does not finds the Veteran's assertions of incurring his scar in service to be credible, and finds his contradictory statement on medical treatment in 1994 - that he incurred his head laceration in an accident many years after service - to be far more credible.

Therefore, a preponderance of the evidence is against a finding that the Veteran's claimed tender scar on the forehead was incurred in service or is related to service in any other way.  Accordingly, service connection for a tender scar on the forehead must be denied.


ORDER

Service connection for a tender scar on the forehead is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


